Citation Nr: 0307474	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  95-05 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for residuals of keloid 
removal from the earlobes.  

(The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for residuals of a neck injury and for a jaw 
disorder claimed as due to a dental injection will be 
addressed by the Board in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1975 to 
September 1979.

Historically, by a September 1987 rating decision, service 
connection for residuals of a neck injury and for a jaw 
disorder claimed as due to a dental injection was denied.  
After appellant was provided timely notification of that 
rating decision that month, she did not file a timely Notice 
of Disagreement therewith.  That September 1987 rating 
decision represents the last final decision with regards to 
the neck and jaw disorders service connection issues.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from September 1994 and March 1995 rating 
decisions by the Montgomery, Alabama, Regional Office (RO), 
which, in part, denied entitlement to service connection for 
an acquired psychiatric disorder and residuals of keloid 
removal from the earlobes; and denied reopening of service 
connection claims for residuals of a neck injury and for a 
jaw disorder claimed as due to a dental injection.  A 
September 1995 RO hearing was held.  In September 1997, the 
Board, in part, remanded said appellate issues for additional 
procedural development.  Appellant subsequently failed to 
report for an August 1998 "Travel Board" hearing or for 
August and October 1999 rescheduled "Travel Board" 
hearings.  In March 2000, the Board, in part, remanded said 
appellate issues for additional procedural development.  

In a February 6, 2001 decision, the Board denied reopening of 
the service connection claims for residuals of a neck injury 
and a jaw disorder claimed as due to a dental injection; 
denied the issue of entitlement to service connection for the 
residuals of keloid removal, bilateral earlobes, to include 
whether a timely substantive appeal was submitted to perfect 
the appeal; and remanded the psychiatric disorder service 
connection issue to the RO for additional evidentiary 
development.  

Thereafter, appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  During 
the pendency of that appeal, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West 2002)) 
became law.  By a subsequent Order, the Court vacated said 
Board decision insofar as it denied said service connection 
appellate issues involving the neck, jaw, and earlobes, and 
remanded the case for readjudication pursuant to that Act.  

The Board subsequently undertook additional development on 
said appellate issues, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  In an October 2002 letter to appellant, the 
Board explained, in part, that although in the vacated 
February 2001 Board decision, the issue of entitlement to 
service connection for the residuals of keloid removal, 
bilateral earlobes, to include whether a timely substantive 
appeal was submitted to perfect the appeal, was dismissed, on 
the procedural grounds that a timely substantive appeal had 
not been submitted to perfect the appeal, the evidentiary 
record now before the Board includes a VA Form 9 that 
appeared to constitute a timely appeal on said issue; that 
consequently, that issue was reframed as service connection 
for residuals of keloid removal from the earlobes and would 
be addressed on the merits; and that appellant and her 
representative would be offered an opportunity to submit to 
the Board any additional evidence and argument on the 
appellate issue of service connection for residuals of keloid 
removal from the earlobes on a de novo basis.  After the 
additional development was completed, the Board provided 
notice as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  Appellant's representative subsequently submitted 
a March 2003 informal hearing presentation.  The appellant 
has responded that she has no additional information to 
submit.

The Board will render a decision herein on the appellate 
issues of entitlement to service connection for an acquired 
psychiatric disorder and residuals of keloid removal from the 
earlobes.  

The Board will undertake additional development on the other 
appellate issues of whether new and material evidence has 
been submitted to reopen claims of entitlement to service 
connection for residuals of a neck injury and for a jaw 
disorder claimed as due to a dental injection, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  When the 
additional development is completed, the Board will provide 
notice as required by Rule of Practice 903.  See 38 C.F.R. 
§ 20.903.  After issuing the notice and reviewing appellant's 
response to the notice, the Board will prepare a separate 
decision addressing said remaining appellate issues.  


FINDINGS OF FACT

1.  It is at least as likely as not that appellant has an 
acquired psychiatric disorder related to service.  

2.  Small keloids of the appellant's earlobes were shown on 
service entrance examination.

3.  After appellant received in-service ameliorative 
treatment for temporary enlargement of the pre-existing 
keloids of the earlobes, a service separation examination and 
post-service medical evidence indicated that any keloids of 
the earlobes remained small and of no clinical significance.  
There is no competent evidence showing that the small, pre-
existing keloids of the earlobes underwent a permanent 
increase in severity during service.  

CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, an acquired psychiatric disorder was incurred in 
peacetime service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2002).  

2.  Appellant's small keloids of the earlobes clearly and 
unmistakably preexisted service and were not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137, 1153, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for an Acquired Psychiatric Disorder

In light of the Board's allowance herein of appellant's 
psychiatric disability service connection claim at issue, the 
evidence of record is adequate insofar as that issue is 
concerned.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
peacetime service.  38 U.S.C.A. § 1131.

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A March 1975 service entrance examination report with 
attendant medical questionnaire did not reveal any 
complaints, findings, or diagnoses pertaining to any 
psychiatric abnormality.  

Appellant's service medical records reveal that in January 
1977, her complaints included a sore throat and feelings of 
extreme coldness.  She was described as "crying and appears 
emotionally disturbed about her condition."  Approximately 
two weeks later, appellant stated that she did not know what 
was wrong with her, but felt it could possibly be her 
"nerves from worrying excessively."  She complained of 
insomnia, tenseness, and nervousness.  Clinically, she 
appeared tense and "flighty in speech."  In September 1978, 
very mild anxiety was assessed.  A July 1979 service 
separation examination report with attendant medical 
questionnaire did not reveal any complaints, findings, or 
diagnoses pertaining to any psychiatric abnormality.  

Appellant's June 1987 initial application for VA disability 
benefits and VA and private medical records dated in the 
1980's and early 1990's make no mention of a psychiatric 
disability.  

During a September 1995 RO hearing, appellant testified that 
she had a nervous condition in service but did not report it 
to anyone because she wanted to "make the military a 
career."  

In late 1996, VA clinical records indicated that appellant 
complained of very stressful interactions with supervisory 
staff at work.  She reportedly was having a "very difficult 
time emotionally."  Similar complaints concerning work-
related stress were clinically reported in 1997.  The 
earliest post-service clinical evidence definitely indicative 
of a chronic psychiatric disorder was not until 1998, when VA 
outpatient treatment records revealed that appellant reported 
having pressured speech, thought transmission, insomnia, and 
crying.  The diagnostic impression was psychosis; and 
Prolixin was prescribed.  In an April 1999 SSA disability 
evaluation examination report, a clinical psychologist 
reported that appellant stated her "problems" had started 
in 1991, including physical and emotional difficulties.  
Subsequent VA and SSA clinical records revealed 
treatment/diagnoses for psychiatric conditions including 
depression and adjustment disorder.  

A substantial piece of positive evidence is a January 2003 VA 
psychiatric examination report conducted pursuant to the 
Board's recently ordered evidentiary development.  According 
to the Board's directives, a VA psychiatrist was to review 
the entire claims folder; render an opinion as to whether a 
chronic acquired psychiatric disability was presently 
manifested, and if so, whether it was causally or 
etiologically related to service; and to comment on the 
clinical significance, if any, of a service medical record 
notation of mild anxiety.  On January 2003 VA psychiatric 
examination, the examiner stated that the claims folder had 
been reviewed, including an August 2000 record documenting a 
bipolar disorder diagnosis.  It was noted that appellant 
reported an in-service history of anxiety and a history of 
being "on disability for bipolar since 1999."  The 
examiner's diagnosis was bipolar disorder and opined that 
"[i]t is likely that the anxiety that was diagnosed in the 
military was the beginning of her bipolar disorder."   

The Board assigns significant evidentiary weight to the 
recent VA medical opinion by a psychiatrist.  As the Court 
has stated in Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991), "[d]etermination of credibility is a function for 
the BVA."

After weighing all of the evidence, it is the Board's 
conclusion that the positive evidence outweighs any negative 
evidence with respect to the psychiatric disorder service 
connection appellate issue.  Based on this evidence, and with 
resolution of doubt in the appellant's favor, it appears that 
service connection for an acquired psychiatric disorder is 
warranted.  




II.  Service Connection for Residuals of Keloid Removal From 
the Earlobes

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002)).  This change in the law is potentially applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5100 et. seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claim at issue was not final on November 9, 
2000, it appears that Section 3 of the Veterans Claims 
Assistance Act of 2000, dealing with notice and duty to 
assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed on said earlobes 
service connection claim.  Appellant's service medical 
records have been obtained.  A comprehensive medical history, 
detailed clinical findings, and other relevant evidence with 
respect to the claimed disability over the years are 
documented in the claims folder.  Additionally, numerous 
private and VA medical treatment records have also been 
associated with the claims folders; and Social Security 
Administration (SSA) records have also been obtained.  

It is reiterated that the Board subsequently undertook 
additional development on said appellate issue, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  In an October 
2002 letter to appellant, the Board explained, in part, that 
based on the evidentiary record now before the Board, the 
appellate issue of whether a timely substantive appeal was 
submitted to perfect the appeal of service connection for the 
residuals of keloid removal from the earlobes was being 
reframed as service connection for residuals of keloid 
removal from the earlobes and would be addressed on the 
merits; and that appellant and her representative would be 
offered an opportunity to submit to the Board any additional 
evidence and argument on that reframed issue.  Said Board 
letter also specifically advised appellant and her 
representative as to which party could or should obtain which 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The additional development ordered by the Board 
included obtaining certain SSA clinical records and arranging 
an appropriate VA examination to determine whether residuals 
of the in-service keloid removal from the earlobes were 
currently manifested, and if so, whether they were disabling.  
After the additional development was completed in an adequate 
manner, the Board provided notice as required by Rule of 
Practice 903.  Appellant's representative subsequently 
submitted a March 2003 informal hearing presentation.  

There is no indication that there is any additional, 
available, material evidence not of record which would alter 
the outcome.  Additionally, appellant was issued a November 
1998 Statement of the Case and Supplemental Statement of the 
Case, which included relevant laws and regulations, 
discussion of relevant clinical evidence, and a sufficient 
explanation of the rationale for the adverse decision.  Thus, 
the Board concludes that the duty to assist as contemplated 
by applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it may apply, has been 
satisfied with respect to this appellate issue.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. § 1111, 1132, 1137; 38 
C.F.R. § 3.304(b).

Since "small" keloids of the appellant's earlobes were 
clinically noted on March 1975 service entrance examination, 
and therefore that condition unequivocally pre-existed 
service, no presumption of soundness applies insofar as 
keloids of the earlobes are concerned.  See 38 U.S.C.A. 
§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.306(b).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1).  

An issue for resolution is whether the preexisting keloids of 
the earlobes underwent a permanent increase in severity 
during service that was not due to either in-service 
ameliorative surgical treatment or natural progression of an 
underlying disease process.  

Appellant's service medical records reveal that in January 
1976, she reported that keloids had developed shortly after 
her ears were pierced in 1972, with increase in size since 
then.  Clinically, there were large keloids of both earlobes; 
and keloids secondary to ear piercing was assessed.  In 
February 1976, the earlobe keloids were clinically described 
as plum-sized.  Plastic surgery was planned.  In May 1978, a 
history of successful plastic surgery was noted and no 
further such surgery was recommended.  However, a May 1979 
operative record revealed that she underwent excision of 
keloids with reconstruction of the earlobes.  It was noted 
that 99% of keloidal tissue was excised from each earlobe; 
and that x-ray treatment was planned.  A July 1979 service 
separation examination report noted keloids of the earlobes, 
status post-operative and post-radiation, "non-disabling."  
A contemporaneously dated clinical record noted that after 
the May 1979 keloid excision from the earlobes, radiation 
therapy had been administered; and that the earlobes were 
normal-sized, with slight scaling of the skin.  It was opined 
that "[o]ther than a small problem cosmetically there is no 
disability involved."  

Appellant's June 1987 initial application for VA disability 
benefits and the post-service VA and private medical records 
dated in the 1980's and 1990's do not include any pertinent 
treatment involving the earlobes.  

A substantial piece of negative evidence is a January 2003 VA 
dermatologic examination report conducted pursuant to the 
Board's recently ordered evidentiary development.  According 
to the Board's directives, an appropriate VA physician was to 
review the entire claims folder and render an opinion as to 
whether chronic residuals of the in-service keloid removal 
from the earlobes are presently manifested, and if so, what 
they are and are they disabling.  On January 2003 VA 
dermatologic examination, the examiner stated that the claims 
folder had been reviewed; that clinically, appellant had 
keloids of the earlobes from piercing in 1976 that required 
subsequent surgical excision of the keloids with "minimal 
residual."  The assessment was "[s]mall keloids both ear 
lobes, no significance."

Although the service medical records indicate that the 
preexisting small keloids of the earlobes temporarily 
enlarged during service, the in-service surgical excision of 
the keloids and postoperative x-ray/radiation therapy would 
constitute ameliorative treatment for that preservice 
condition and is not evidence of service aggravation.  See 38 
C.F.R. § 3.306(b)(1).  Additionally, in Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991), the Court held that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, as contrasted to 
symptoms, is worsened."  The July 1979 service separation 
examination report is particularly probative, since it 
assessed her health status shortly prior to service 
discharge.  That July 1979 service separation examination 
report specifically noted that the earlobes were normal-
sized, with slight scaling of the skin; and that except for a 
small problem cosmetically (apparently referring to slight 
scaling of the skin), there was no disability involved.  
Parenthetically, no skin scaling of the earlobes has 
subsequently been clinically shown.  It is also very 
important from an evidentiary standpoint that on recent VA 
examination, any keloids of the earlobes were clinically 
described as small, minimal residuals of no significance.  

In short, the pre-existing small keloids of the earlobes did 
not permanently worsen during service.  To the contrary, the 
preservice small keloids of the earlobes, after in-service 
ameliorative treatment, have been clinically shown by the 
subsequent competent evidence of record to have remained 
small and of no significance.  Consequently, the Board 
concludes that the negative evidence outweighs any positive 
evidence as to whether the pre-existing keloids of the 
earlobes were permanently aggravated by service.  

It should also be pointed out that appellant is not competent 
to offer medical opinion as to whether her pre-existing 
keloids of the earlobes underwent a permanent in-service 
increase in severity, since this requires medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1991).  

Thus, even assuming arguendo that the pre-existing small 
keloids of the earlobes underwent an increase in severity 
during service not attributable to ameliorative treatment or 
natural progression, any presumption of aggravation has been 
rebutted by clear and unmistakable evidence, since the 
service separation examination and recent VA examination 
reports reveal no more than small keloids of the earlobes of 
no clinical significance.  In other words, since the post-
service clinical evidence in particular revealed that the 
small, preservice keloids of the earlobes had essentially 
remained at the same level of severity, such clinical 
findings are not indicative of permanent service aggravation.  

Accordingly, the Board concludes that appellant's pre-
existing keloids of the earlobes were not permanently 
aggravated by service.  Since the preponderance of the 
evidence is against allowance of this issue on appeal, the 
benefit-of-the-doubt doctrine is inapplicable.  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.  To this extent, the appeal is allowed.

Service connection for residuals of keloid removal from the 
earlobes is denied.  To this extent, the appeal is 
disallowed.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

